UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-5571 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1047710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Mail Stop CF3-201, 300 RadioShack Circle, Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 415-3011 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The number of shares outstanding of the issuer's Common Stock, $1 par value, on October 19, 2007 was 131,087,176. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1a. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Index to Exhibits 25 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RADIOSHACK CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (In millions, except per share amounts) 2007 2006 2007 2006 Net sales and operating revenues $ 960.3 $ 1,059.5 $ 2,887.4 $ 3,319.4 Cost of products sold 470.1 571.6 1,408.3 1,751.4 Gross profit 490.2 487.9 1,479.1 1,568.0 Operating expenses: Selling, general and administrative 384.2 441.6 1,174.2 1,420.9 Depreciation and amortization 27.8 31.9 86.1 97.5 Impairment of long-lived assets and other charges 1.0 29.3 2.1 38.5 Total operating expenses 413.0 502.8 1,262.4 1,556.9 Operating income (loss) 77.2 (14.9 ) 216.7 11.1 Interest income 5.3 2.5 17.8 3.9 Interest expense (9.7 ) (11.2 ) (31.0 ) (33.3 ) Other income (loss) 2.4 (2.5 ) 1.3 (4.3 ) Income (loss) before income taxes 75.2 (26.1 ) 204.8 (22.6 ) Income tax provision (benefit) 28.9 (9.8 ) 69.0 (11.5 ) Net income (loss) $ 46.3 $ (16.3 ) $ 135.8 $ (11.1 ) Net income (loss) per share: Basic $ 0.34 $ (0.12 ) $ 1.00 $ (0.08 ) Diluted $ 0.34 $ (0.12 ) $ 0.99 $ (0.08 ) Shares used in computing net income (loss) per share: Basic 134.5 136.5 135.8 136.1 Diluted 135.9 136.5 137.3 136.1 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents RADIOSHACK CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) September 30, December 31, September 30, (In millions, except for share amounts) 2007 2006 2006 Assets Current assets: Cash and cash equivalents $ 416.7 $ 472.0 $ 276.4 Accounts and notes receivable, net 198.2 247.9 212.3 Inventories 693.5 752.1 878.7 Other current assets 130.7 127.6 120.7 Total current assets 1,439.1 1,599.6 1,488.1 Property, plant and equipment, net 330.2 386.3 429.7 Other assets, net 104.3 84.1 66.7 Total assets $ 1,873.6 $ 2,070.0 $ 1,984.5 Liabilities and Stockholders’ Equity Current liabilities: Short-term debt, including current maturities of long-term debt $ 38.6 $ 194.9 $ 265.3 Accounts payable 308.7 254.5 304.3 Accrued expenses and other current liabilities 331.3 442.2 341.9 Income taxes payable 16.7 92.6 11.8 Total current liabilities 695.3 984.2 923.3 Long-term debt, excluding current maturities 344.0 345.8 344.7 Other non-current liabilities 132.7 86.2 115.6 Total liabilities 1,172.0 1,416.2 1,383.6 Commitments and contingent liabilities (see Notes 5 and 6) Stockholders’ equity: Preferred stock, no par value, 1,000,000 shares authorized: Series A junior participating, 300,000 shares designated and none issued Common stock, $1 par value, 650,000,000 shares authorized; 191,033,000 shares issued 191.0 191.0 191.0 Additional paid-in capital 105.4 92.6 90.8 Retained earnings 1,923.8 1,780.9 1,730.3 Treasury stock, at cost; 59,946,000, 55,196,000 and 55,234,000 shares, respectively (1,516.7 ) (1,409.1 ) (1,410.0 ) Accumulated other comprehensive loss (1.9 ) (1.6 ) (1.2 ) Total stockholders’ equity 701.6 653.8 600.9 Total liabilities and stockholders’ equity $ 1,873.6 $ 2,070.0 $ 1,984.5 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents RADIOSHACK CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In millions) 2007 2006 Cash flows from operating activities: Net income (loss) $ 135.8 $ (11.1 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 86.1 97.5 Provision for credit losses and bad debts 0.1 0.2 Impairment of long-lived assets and other charges 2.1 38.5 Reversal of unrecognized tax benefits (10.4 ) Other items 3.7 13.3 Changes in operating assets and liabilities: Accounts and notes receivable, net 50.2 97.6 Inventories 58.6 86.2 Other current assets (4.1 ) (2.1 ) Accounts payable, accrued expenses, income taxes payable and other (56.9 ) (291.3 ) Net cash provided by operating activities 265.2 28.8 Cash flows from investing activities: Additions to property, plant and equipment (34.6 ) (73.3 ) Proceeds from sale of property, plant and equipment 1.4 10.9 Other investing activities 1.9 0.8 Net cash used in investing activities (31.3 ) (61.6 ) Cash flows from financing activities: Purchases of treasury stock (208.5 ) Sale of treasury stock to employee benefit plans 10.5 Proceeds from exercise of stock options 81.2 1.3 Changes in short-term borrowings and outstanding checks in excess of cash balances, net (11.9 ) 27.8 Short-term borrowings greater than three months maturity 48.6 Reductions of long-term borrowings (150.0 ) (3.0 ) Net cash (used in) provided by financing activities (289.2 ) 85.2 Net (decrease) increase in cash and cash equivalents (55.3 ) 52.4 Cash and cash equivalents, beginning of period 472.0 224.0 Cash and cash equivalents, end of period $ 416.7 $ 276.4 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents RADIOSHACK CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) NOTE 1 –
